                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

ROBERT LEE JONES, JR,                 )
                                      )
                   Plaintiff          )
                                      )
            v.                        )      Cause No. 3:17-CV-210 RLM-MGG
                                      )
RUNAWAY BAY APARTMENTS                )
M/A MGMT. CORP.,                      )
                                      )
                   Defendant          )

                               OPINION AND ORDER

      Runaway Bay moves to dismiss this action under Fed. R. Civ. P. 41(b) due

to Mr. Jones’s alleged failure to comply with court orders and the Federal Rules

of Civil Procedure. [Doc. No. 320]. To the extent Runaway Bay needed leave of

the court to file its motion, [see Doc. No. 298 at 11], the court grants leave.

      Dismissal for failure to comply with a court order “is a harsh sanction that

should be imposed infrequently,” but “the power to sanction through dismissal

is essential to the district courts’ ability to manage efficiently their heavy

caseloads and thus protect the interests of all litigants.” Salata v. Weyerhaeuser

Co., 757 F.3d 695, 699 (7th Cir. 2014) (quoting Roland v. Salem Contract

Carriers, Inc., 811 F.2d 1175, 1177–1178 (7th Cir. 1987)). “The court should

exercise this right sparingly and should dismiss a case under Rule 41 only ‘when

there is a clear record of delay or contumacious conduct, or when other less

drastic sanctions have proven unavailing.’ ” Id. (quoting Webber v. Eye Corp.,

721 F.2d 1067, 1069 (7th Cir. 1983). A court must take care to “tailor sanctions
to the severity of plaintiff[’s] misconduct.” Nelson v. Schultz, 878 F.3d 236, 238–

239 (7th Cir. 2017). Mr. Jones is proceeding pro se in this matter, but pro se

litigants aren’t exempt from Rules of Civil Procedure and must follow the court’s

orders. Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006).

      On October 10, 2017, Runaway Bay served a set of interrogatories and a

request for production of documents on Mr. Jones. [Doc. Nos. 150, 151].

Pursuant to Fed. R. Civ. P. 33(b)(2) and 34(b)(2)(A), Mr. Jones was required to

answer or object to the interrogatories and respond to the request for production

within 30 days. He didn’t do either. This failure to comply with the Rules required

Runaway Bay to file a motion to compel. [Doc. No. 198]. At a February 22, 2018,

hearing on discovery matters, Magistrate Judge Michael Gotsch, Sr. offered both

parties the opportunity to raise any discovery-related issue of concern and the

parties discussed the interrogatories and request for production. Mr. Jones

agreed to respond to the interrogatories by February 23, and to the request for

production by February 28.

      Mr. Jones timely served and filed his interrogatory responses, [Doc. No.

231], and his response to Runaway Bay’s request for production. [Doc. No. 239].

Mr. Jones’s responses contained numerous objections that Runaway Bay

claimed were unjustifiable, so it filed motions to compel. [Doc. Nos. 232, 242].

Magistrate Judge Gotsch held that Mr. Jones’s objections were baseless and

unsupported by legal authority, granted the motions to compel, ordered Mr.

Jones to produce the outstanding information by March 26, [Doc. No. 274], and

awarded Runaway Bay expenses as a sanction because Mr. Jones’s objections


                                        2
 
weren’t justified. [Doc. No. 298].

      Rather than comply with the court’s order, Mr. Jones objected to

Magistrate Judge Gotsch’s order, arguing that Magistrate Judge Gotsch’s

discovery rulings were wrong and that he didn’t receive Magistrate Judge

Gotsch’s order until March 26 – the day his production was due. [Doc. Nos. 279,

280]. Because Magistrate Judge Gotsch’s order contained no error whatsoever,

the court overruled Mr. Jones’s objection and ordered Mr. Jones to comply with

it immediately. [Doc. No. 282].

      Mr. Jones then moved for an extension of time to respond to the

interrogatories and the request for production and Magistrate Judge Gotsch gave

him until April 30, to respond. [Doc. No. 298]. Magistrate Judge Gotsch advised

Mr. Jones that “failure to comply with this order could result in further sanctions

up to and including dismissal of this case.” Id. When Mr. Jones didn’t fully

comply, Runaway Bay moved to dismiss.

      Before granting a motion to dismiss pursuant to Rule 41(b), courts should

consider:

      [T]he frequency and magnitude of the plaintiff’s failure to comply
      with deadlines for the prosecution of the suit, the apportionment of
      responsibility for those failures between the plaintiff and his
      counsel, the effect of those failures on the judge’s calendar and time,
      the prejudice if any to the defendant caused by the plaintiff's dilatory
      conduct, the probable merits of the suit, and the consequences of
      dismissal for the social objectives of the type of litigation that the
      suit represents.

McMahan v. Deutsche Bank AG, 892 F.3d 926, 931–932 (7th Cir. 2018).

      Not only has Mr. Jones repeatedly failed to comply with the court’s orders

as just described, he has blamed the court for his failures. In attempting to
                                         3
 
justify his conduct, Mr. Jones said that “[I]t’s not the plaintiff’s fault that . . .

proper objections [to discovery requests] were not sustained” and “[i]t would be

[p]rejudic[ial] for the plaintiff to have to pay the defendant awards in expenses

because Magistrate Judge [Gotsch] failed to outline what would happen if my

objections [were] not sustained and exactly what discovery would be required to

be produced on what date.” [Doc. No. 292]. In objecting to Magistrate Judge

Gotsch’s order, Mr. Jones said “it’s not the plaintiff[’s] fault that Judge Gotsch

was unsuccessful [in] resolving discovery disputes,” outlined what he claimed

would have been a reasonable order, and said “I would have obeyed this type of

reasonable order.” [Doc. No. 312]. Because Mr. Jones is proceeding pro se, he

alone is responsible for the conduct at issue.

      Mr. Jones’s conduct has unnecessarily delayed action on this relatively

straightforward Fair Housing Act case. He has swamped the court with frivolous

filings and his failure to comply with discovery orders has necessitated multiple

hearings. Mr. Jones’s dilatory conduct also required the court to first continue

and then vacate the trial setting in this case. His actions have prejudiced the

defendant. His delay in producing health records meant that Runaway Bay didn’t

have access to relevant records when deposing Mr. Jones and his vexatious

litigation strategy has made it difficult for Runaway Bay to secure an expert

witness. The court is hesitant to weigh the merits of the suit at this juncture,

but notes that Mr. Jones hasn’t come forward with evidence of intentional

discrimination. A dismissal’s impact on the social objectives of the type of

litigation weighs slightly against dismissal.


                                         4
 
      Having considered these factors, dismissal is warranted and is a

reasonable exercise of discretion in this case. Accordingly, the court GRANTS

Runaway Bay’s motion to dismiss, [Doc. No. 320], and DISMISSES this case with

prejudice pursuant to Fed. R. Civ. P. 41(b). The court denies all other pending

motions as moot. The clerk shall enter judgment accordingly.

      SO ORDERED

      ENTERED:      October 17, 2018


                                /s/ Robert L. Miller, Jr.
                              Judge, United States District Court

cc:   R. Jones




                                       5
 
